           Case 1:19-cr-00064-GHW Document 61 Filed 07/22/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 7/22/20
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :            1:19-cr-00064-GHW
                                                              :
 NATALIE MAYFLOWER SOURS                                      :                 ORDER
 EDWARDS,                                                     :
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         On July 21, 2020, a representative of Inner City Press requested that the Court file on the

public docket of this case copies of materials that the defendant had previously submitted to the

Court ex parte. See Dkt. No. 60. Those documents were discussed during a conference on July 21,

2020. During that conference, the Court granted the defendant’s request that the Court not

consider the materials submitted by the defendant to the Court ex parte in connection with her case.

         The Court directs that counsel for the defendant respond to the application no later than

July 30, 2020. To the extent that the United States wishes to be heard with respect to the application

it is directed to respond by the same date. Any reply in support of the application must be filed no

later than August 6, 2020.

         SO ORDERED.

Dated: July 22, 2020
New York, New York                                                __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
